DETAILED ACTION
Claims 1-9 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-7) and Group I species (b) (claims 5-7), in the reply filed on October 18, 2021 is acknowledged.
Claims 2 and 8-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected invention and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 18, 2021.

Priority
Acknowledgement is made of the instant application being a national stage entry under 35 USC 371 of international application PCT/JP2018/002879, filed January 30, 2018.  Acknowledgment is further made of applicants' claim for foreign priority to JP application 2017-016266, filed January 31, 2017.  A certified copy of the foreign priority document is present in the application file. 



Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 30, 2019 and November 12, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
It is noted that claims 1 and 5 are directed to a composition, per se. Although claims 1 and 5 recite the phrase “…when added to cells, the composition improves cell viability after cryopreservation”, this recitation is considered only to be an intended use recitation which does not further define or limit the composition, per se. 
Please note that it is well settled that “intended use” of a composition or product, e.g., “improves cell viability after cryopreservation”, will not further limit claims drawn to a composition or product, so long as the prior art discloses the same composition comprising the same ingredients in an effective amount, as that instantly claimed. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In re Hack 114, USPQ 161.  In this case the body of the claims fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states the intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, thus the preamble is properly not considered a limitation and is of no significance to claim construction.  See MPEP 2111.02
Regarding claims 6 and 7, claim 6 recites the phrase “and the cells are stem cells” and claim 7 recites the phrase “wherein the stem cells are mesenchymal stem cells”.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-7 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Hillion et al., (U.S. Patent No. 5,756,471; see PTO-892) (“Hillion”).
Hillion is directed to cosmetic and/or dermatological compositions comprising at least one sophorolipid at a concentration ranging from 0.01% to 30% by weight. (Abstract).
Regarding claims 1 and 5, as set forth above at Claim Interpretation, although claims 1 and 5 recite the phrase “…when added to cells, the composition improves cell viability after cryopreservation”, this recitation is considered only to be an intended use recitation which does not further define or limit the structure of the composition, per se. 
 Hillion teaches a moisturizing cream comprising various components including 2% crude or acid sophorolipid and 3% glycerine (column 12, lines 15-30).  It is noted the range of concentrations disclosed in Hillion is disclosed with sufficient specificity to constitute an anticipation. See MPEP 2131.03 (II). Therefore, Hillion’s disclosed moisturizing cream anticipates claims 1 and 5.
Regarding claims 3-6, Hillion’s moisturizing cream contains 3% glycerine, thus anticipating claims 3-6.
Further regarding claim 5, Hillion’s disclosed moisturizing cream does not contain dimethyl sulfoxide (DMSO), thus anticipating claim 5.
Further regarding claim 6 and the limitation “and the cells are stem cells”, it is noted as set forth above at Claim Interpretation, this limitation is considered only to be an intended use and does not further limit the structure of the composition.  As such claim 6 does not further limit parent claim 5, and thus is included in the rejection of claim 5.  
Regarding claim 7 and the limitation “wherein the stem cells are mesenchymal stem cells”, it is noted as set forth above at Claim Interpretation, this limitation is considered only to be an intended use and does not further limit the structure of the composition.  As such claim 7 does not further limit parent claim 5, and thus is included in the rejection of claim 5.  
Claim(s) 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Giessler-Blank et al., (US 2012/0220464; see PTO-892) (“US ‘464”).
US ‘464 is directed to use of sophorolipids in combination with pesticides for crop protection (Abstract). 
Regarding claims 1 and 5, as set forth above at Claim Interpretation, although claims 1 and 5 recite the phrase “…when added to cells, the composition improves cell viability after cryopreservation”, this recitation is considered only to be an intended use recitation which does not further define or limit the structure of the composition, per se. 
US ‘464 teaches five compositions comprising sophorolipids (Table 1, paragraph [0072]).  US ‘464 specifically teaches a composition identified as SLLF.  Composition SLLF contains a mixture of 30% SLL (sophorolipid), 30% H2O, 20% nonanoic acid and 20% propylene glycol (polyhydric alcohol).  
It is noted the range of concentrations disclosed in US ‘464 are disclosed with sufficient specificity to constitute an anticipation. See MPEP 2131.03 (II). Therefore, the SLLF composition disclosed at Table 1 of US ‘464 anticipates claims 1 and 5.
Regarding claims 3-5, The SLLF composition disclosed at Table 1 contains 20% propylene glycol (polyhydric alcohol), thus anticipating claims 3-5.
Further regarding claim 5, The SLLF composition disclosed at Table 1 of US ‘464 does not contain dimethyl sulfoxide (DMSO). 


Claim(s) 1, 3-7 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Araki et al., (US 2016/0280733; see PTO-892) (“Araki”).
Araki is directed to novel SL (sophorolipid) that is applicable to various fields including food or beverages, cosmetics, pharmaceuticals and quasi-drugs (Abstract).
Regarding claims 1 and 5, as set forth above at Claim Interpretation, although claims 1 and 5 recite the phrase “…when added to cells, the composition improves cell viability after cryopreservation”, this recitation is considered only to be an intended use recitation which does not further define or limit the structure of the composition, per se. 
 Araki teaches Formulation Example 4 which contains various components including 5% monomeric SL compound and 5% glycerin (Table 18, paragraph [0154]).  
It is noted the range of concentrations disclosed in Araki are disclosed with sufficient specificity to constitute an anticipation. See MPEP 2131.03 (II). Therefore, the composition disclosed at Table 18 of Araki anticipates claims 1 and 5.
Regarding claims 3-5, the composition disclosed at Table 18 of Araki contains 5% glycerin, thus anticipating claims 3-5.
Further regarding claim 5, the composition disclosed at Table 18 of Araki does not contain dimethyl sulfoxide (DMSO). 
Regarding claim 6, the composition disclosed at Table 18 of Araki contains glycerin, thus anticipating claim 6.
Further regarding claim 6 and the limitation “and the cells are stem cells”, it is noted as set forth above at Claim Interpretation, this limitation is considered only to be an intended use and does not further limit the structure of the composition.  As such 
Regarding claim 7 and the limitation “wherein the stem cells are mesenchymal stem cells”, it is noted as set forth above at Claim Interpretation, this limitation is considered only to be an intended use and does not further limit the structure of the composition.  As such claim 7 does not further limit parent claim 5, and thus is included in the rejection of claim 5.  

Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishii (IDS 11/12/2020; previously cited) (“Ishii”).
Ishii is directed to methods of transdermal administration of lactoferrin (Lf) with sophorolipid (SL) (Abstract).  Ishii teaches that lactoferrin is a glycoprotein that has multifunctional properties, e.g. stimulating dermal cells for wound healing, thus improving the transdermal absorption of lactoferrin (Lf) would be beneficial in the field of drug delivery (Introduction, left and right columns, page 504).
Regarding claim 1, as set forth above at Claim Interpretation, although claim 1 recites the phrase “…when added to cells, the composition improves cell viability after cryopreservation”, this recitation is considered only to be an intended use recitation which does not further define or limit the structure of the composition, per se. 
Ishii specifically teaches in vitro skin permeation assays using compositions comprising 1% SL (sophorolipid) (In vitro skin permeation study, left column to right column, page 506).  Ishii further teaches applying compositions comprising 0.01% SL for cell proliferation assays (Proliferation assay, left column, page 507).  
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii, as applied to claim 1 above, and further in view of Araki (previously cited) and Deckner et al (Prospector, June 26, 2015, pages 1-3, retrieved from the internet; see PTO-892) (“Deckner”).
The teaching of Ishii is set forth above and anticipates claim 1.
Regarding claims 3-6, it is noted that Ishii does not further teach whether or not the composition comprising lactoferrin (Lf) with sophorolipid (SL) further contains a polyhydric alcohol, e.g. glycerin.  However, Araki is directed to several compositions for application to the skin which contain glycerin.  Araki teaches Formulation Example 3 (paragraph [0152]) is a lotion and contains 5% glycerin, in combination with the sophorolipid component.  Araki teaches Formulation Example 6 (paragraph [0158]) and Formulation Example 7 (paragraph [0160]), each are liquid facial washes containing 10% glycerin, in combination with the sophorolipid (SL) component.  Thus, Araki teaches it is well-known to include glycerin in compositions for application to the skin.
Deckner teaches that glycerin is the main humectant in most high-performing skin moisturizers and is considered the gold standard of moisturizing humectants (Moisturizing Humectants, page 1).

The person of ordinary skill in the art would have been motivated to modify the skin composition of Ishii to include glycerin, as taught by Araki and Deckner, for the predictable result of providing a well-known moisturizing humectant for application to the skin, thus meeting the limitation of claims 3-6.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Ishii with Araki and Deckner because each of these teachings are directed cosmetic skin products.
Further regarding claim 5, Ishii’s composition does not include DMSO, thus meeting the limitation of claim 5.
Further regarding claim 6 and the limitation “and the cells are stem cells”, it is noted as set forth above at Claim Interpretation, this limitation is considered only to be an intended use and does not further limit the structure of the composition.  As such claim 6 does not further limit parent claim 5, and thus is included in the rejection of claim 5.  
Regarding claim 7 and the limitation “wherein the stem cells are mesenchymal stem cells”, it is noted as set forth above at Claim Interpretation, this limitation is considered only to be an intended use and does not further limit the structure of the composition.  As such claim 7 does not further limit parent claim 5, and thus is included in the rejection of claim 5.  
	

Conclusion
No claim is allowed.  No claim is free of the prior art.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366. The examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVELYN Y PYLA/             Examiner, Art Unit 1633